United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
J.R., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Bradley Beach, NJ, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Thomas R. Uliase, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 16-0327
Issued: July 6, 2016

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On December 10, 2015 appellant, through counsel, filed a timely appeal from a
September 1, 2015 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant has met his burden of proof to establish a right knee
condition causally related to the accepted January 28, 2013 employment injury.
FACTUAL HISTORY
On January 28, 2013 appellant, then a 61-year-old customer services supervisor, filed a
traumatic injury claim (Form CA-1) alleging that on that date he sustained left hip and leg
injuries when he fell on a snowy driveway in the performance of duty. The record indicates that
1

5 U.S.C. § 8101 et seq.

appellant underwent left leg surgery on January 30, 2013. OWCP accepted the claim for a
closed fracture of the left femur. Appellant was placed on the periodic rolls and continues to
receive wage-loss compensation for total disability.
In a report dated June 7, 2012, Dr. Mark Figgie, a Board-certified orthopedic surgeon,
reported that appellant complained of left hip pain. He included a note dated November 13,
2012, indicating that appellant’s right knee had become very painful and x-rays showed bone-onbone changes in the medial compartment. Dr. Figgie reported that appellant was a candidate for
total right knee replacement surgery. In a note dated May 10, 2013, he reported that appellant
had ongoing problems with his right knee. Dr. Figgie indicated that appellant had good response
to an injection in November, but that the pain was worsening to the point he wanted to have right
knee surgery. He reported that he injected appellant’s right knee on that date because he was
bone-on-bone. An x-ray report of the right knee dated May 10, 2013, interpreted by Dr. Carolyn
Sofka, a radiologist, showed osteoarthritis of the right knee with bone-on-bone apposition in the
medial compartment with loss of normal valgus alignment.
In a report dated August 9, 2013, Dr. Mark Filippone, a Board-certified physiatrist,
provided a history and results on examination. He noted that he did not have inpatient hospital
records or diagnostic studies, but did have numerous documents provided by appellant, and
appellant presented with a complex medical history. Dr. Filippone wrote that appellant had an
arthritic right knee problem that preceded the January 28, 2013 employment injury, but “as a
result of limping on the painful hip injured in the slip and fall appellant’s right knee was now
totally destroyed.” He also indicated that appellant had a stroke on November 28, 2013.
Dr. Filippone opined, “[T]he right knee injury is an exacerbation of prior injury” and should be
accepted by OWCP.
Appellant submitted a report dated October 7, 2013 from Dr. Robert Dennis, a Boardcertified orthopedic surgeon. Dr. Dennis indicated that appellant had left hip pain and anterior
right knee pain. He provided a history and results on examination, and his diagnoses included
“aggravation and exacerbation of preexisting right knee osteoarthritis secondary to left hip/femur
injury.” Dr. Dennis wrote that the fall on ice “produced aggravation of damage of arthritic
changes” that were already present, and by “putting somewhat more stress on the right knee” this
accelerated the damage to the knee.
OWCP prepared a statement of accepted facts and referred appellant to Dr. Lawrence
Barr, an osteopath and Board-certified orthopedic surgeon. The questions posed to Dr. Barr
included whether appellant continued to have any employment-related conditions, noting that
Dr. Filippone had diagnosed appellant with a right knee injury. In a report dated December 23,
2013, Dr. Barr provided a history and results on examination. He diagnosed fractured left hip,
degenerative joint disease of the right knee, and cerebrovascular incident. Dr. Barr wrote that
“with respect to causal relationship” and the right knee, “I question causality. [Appellant] has
degenerative joint disease which predated this occurrence and there is no actual trauma to the
right knee.” Then in response to a question as to whether any conditions present were either
directly caused, aggravated, or accelerated by the January 28, 2013 injury, Dr. Barr wrote that
“[t]he right knee shows that there was an exacerbation of his underlying degenerative joint
disease.” In response to a question asking for an explanation regarding any aggravation, he

2

indicated that appellant “has degenerative joint disease of his right knee. Apparently, he had
problems with his knee prior to the work occurrence.”
In a report dated February 7, 2014, Dr. Filippone provided results on examination. He
reported that appellant remained totally disabled. By report dated March 11, 2014, Dr. Filippone
indicated that appellant remained totally disabled due to his left hip. He also noted that appellant
needed right knee replacement surgery.
By letter dated March 12, 2014, OWCP requested that Dr. Filippone provide additional
explanation with respect to the right knee condition. On April 15, 2014 it found a conflict in the
medical evidence between Dr. Filippone and Dr. Barr over whether appellant had additional
employment-related medical conditions.
OWCP selected Dr. Michael Gordon, a Board-certified orthopedic surgeon, as a referee
physician. In a report dated July 28, 2014, Dr. Gordon provided a history and results on
examination. He reviewed the medical evidence of record in detail. With respect to the right
knee, Dr. Gordon noted that both physical examination and radiographic findings indicated
advanced osteoarthritis of the right knee. He reported that review of x-rays of the right knee that
were performed both before and after the January 28, 2013 incident showed complete collapse of
the medial joint line with bone-on-bone, compatible with advanced osteoarthritic changes in the
right knee. Dr. Gordon noted the November 13, 2012 treatment report from Dr. Figgie had
reported appellant was a candidate for right total knee replacement and the surgery would be
considered sometime in the next year. An injection into the knee was done on that date. He
further noted that, based on the degree of osteoarthritis, and significant varus deformity noted on
his examination, as well as Dr. Figgie’s preaccident examination, and radiologic studies,
appellant had advanced arthritis in the right knee both before and after this accident. Dr. Gordon
noted that, while a steroid injection in the knee might provide temporary relief of symptoms, the
need for a right total knee arthroplasty was inevitable and was unrelated to the January 28, 2013
incident.
Appellant continued to submit treatment reports from Dr. Filippone. In a report dated
October 8, 2014, Dr. Filippone indicated that appellant continued to have right knee and left hip
pain. By letter dated March 20, 2015, appellant’s counsel noted that appellant had requested
authorization for total knee replacement surgery but had not received a response.
By decision dated April 8, 2015, OWCP declined to expand the claim to accept a right
knee condition. It found the weight of the medical evidence was represented by Dr. Gordon.
On April 15, 2015 appellant, through counsel, requested a hearing before an OWCP
hearing representative. A hearing was held on July 9, 2015. Appellant asserted that right knee
surgery had been put off prior to the January 28, 2013 injury, but the injury that had affected his
right knee contributed to the need for surgery.
By decision dated September 1, 2015, the hearing representative affirmed the April 8,
2015 OWCP decision, finding that the evidence of record was insufficient to establish a right
knee condition or need for surgery as employment related. She found that, referee physician,

3

Dr. Gordon provided a rationalized medical opinion that represented the weight of the medical
evidence.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of proof to establish the
essential elements of his or her claim, including that any disability or specific condition for
which compensation is claimed is causally related to the employment injury.2 In order to
establish causal relationship, a physician’s opinion must be based on a complete factual and
medical background, must be one of reasonable medical certainty, and must be supported by
medical rationale explaining the nature of the relationship between the diagnosed condition and
the specific employment activities.3 Medical rationale is a medically sound explanation for the
opinion offered.4
With respect to consequential injuries, it is an accepted principle of workers’
compensation law that when the primary injury is shown to have arisen out of and in the course
of employment, every natural consequence that flows from the injury is deemed to arise out of
the employment, unless it is the result of an independent intervening cause which is attributable
to the employee’s own intentional conduct.5 The basic rule is that a subsequent injury, whether
an aggravation of the original injury or a new and distinct injury, is compensable if it is the direct
and natural result of a compensable primary injury.6
A claimant bears the burden of proof to establish a claim for a consequential injury.7 As
part of this burden, he or she must present rationalized medical opinion evidence, based on a
complete factual and medical background, showing causal relationship. Rationalized medical
evidence is evidence, which relates a work incident or factors of employment to a claimant’s
condition, with stated reasons of a physician. The opinion must be one of reasonable medical
certainty and must be supported by medical rationale explaining the nature of the relationship of
the diagnosed condition and the specific employment factors or employment injury.8

2

Kathryn Haggerty, 45 ECAB 383 (1994); Elaine Pendleton, 40 ECAB 1143 (1989).

3

Gary L. Fowler, 45 ECAB 365 (1994).

4

See Ronald D. James, Sr., Docket No. 03-1700 (issued August 27, 2003); Kenneth J. Deerman, 34 ECAB
641 (1983) (the evidence must convince the adjudicator that the conclusion drawn is rational, sound and logical).
5

Carlos A. Marrero, 50 ECAB 117, 120 (1998); 1 A. Larson, The Law of Workers’ Compensation
§ 10.01 (2002).
6

Id.

7

J.A., Docket No. 12-0603 (issued October 10, 2012).

8

Id.

4

ANALYSIS
In the present case, OWCP accepted that appellant sustained closed fracture of the left
femur when he fell on a snowy and icy driveway while delivering mail on January 28, 2013.
Appellant now seeks to expand his claim to include his right knee and the need for total knee
replacement surgery. In this regard the Board notes the medical evidence contemplates two
possible bases for causal relationship with employment: (1) that the January 28, 2013 incident
itself resulted in an aggravation of a right knee condition, or (2) that as a consequence of an
altered gait or overuse of the right leg because of the employment injury, the right knee condition
was aggravated.
The Board notes that Dr. Gordon was selected as a referee physician under 5 U.S.C.
§ 8123(a).9 For the reasons discussed below, the Board finds there was no conflict and
Dr. Gordon was a second opinion physician. As a second opinion physician, his report may
constitute the weight of the medical evidence.10
The medical evidence of record prior to the referral to Dr. Gordon was of diminished
probative value to the issue presented. Attending physician Dr. Filippone provided an opinion
on August 9, 2013 that there was an exacerbation of the right knee from the January 28, 2013
injury. He suggested this was a consequence from the “limping” due to the left leg injury,
without providing further detail. The Board notes that with respect to an opinion on aggravation
or exacerbation, the opinion must differentiate between the effects of the work-related injury or
disease and the preexisting condition.11 The physician must clearly explain the nature and extent
of any aggravation, including whether temporary or permanent.12 Dr. Filippone does not explain
specifically how the “limping” or altered gait affected the underlying condition. This is
particularly important in this case because appellant seeks right knee surgery, and the physician
should clearly explain how the employment injury contributed to the need for surgery.
Dr. Dennis provided an October 7, 2013 report in which he wrote that the January 28,
2013 incident “produced aggravation” or preexisting right knee arthritis. He does not explain
how or in what way the fall aggravated the right knee, or support his opinion with reference to
the medical history and record. Dr. Dennis then indicates there was some acceleration of the
condition by putting more stress on the right knee, without further explanation.
The initial second opinion physician, Dr. Barr, provided a December 23, 2013 report that
is also of diminished probative value to the issue presented. He wrote that he questioned
“causality” because there was preexisting degenerative changes and no direct trauma to the knee.
Then Dr. Barr asserted there was an exacerbation of the right knee condition, with no
explanation of the nature and extent of any exacerbation. In response to a question requesting
9

This section provides that when there is a disagreement between an attending physician and an OWCP
physician, a third physician is selected to make an examination.
10

Cleopatra McDougal-Saddler, 47 ECAB 480 (1996).

11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3(e) (January 2013).

12

See R.H., Docket No. 15-1785 (issued January 29, 2016).

5

explanation as to any aggravation, he again noted that the condition was preexisting without
offering any additional explanation or rationale.
When medical reports are of diminished probative value, there is no conflict in the
medical evidence on the issue.13 In light of the diminished probative value of the evidence, there
was no conflict under 5 U.S.C. § 8123(a). As such, the referral to Dr. Gordon was as a second
opinion physician. As a second opinion physician, Dr. Gordon provided the only rationalized
medical opinion of record. He provided a detailed medical report dated July 28, 2014 and found
the right knee condition and the need for surgery was not causally related to the January 28, 2013
employment injury. Dr. Gordon noted the pertinent medical evidence of record: that prior to the
January 28, 2013 injury appellant had a severe right knee osteoarthritis as demonstrated by xrays and was considered a candidate for total knee replacement surgery. Dr. Figgie had indicated
on November 13, 2012 that x-rays showed bone-on-bone changes in the medial compartment and
appellant was a candidate for total right knee replacement surgery and that he would consider the
proposed surgery sometime in the next year. Based on the medical evidence and his examination
he came to the reasonable conclusion that the right knee condition and need for surgery were not
related to the January 28, 2013 injury.
The Board finds that Dr. Gordon represents the weight of the medical evidence. Neither
Dr. Filippone nor Dr. Dennis clearly addressed the preexisting right knee condition and explain
how either the incident or using the right leg after the injury had affected the right knee condition
and contributed to the need for surgery that was already contemplated prior to the January 28,
2013 employment injury. Thus appellant has not met his burden of proof.
On appeal, appellant’s counsel argues that Dr. Gordon did not properly resolve the issue
and did not address whether the employment injury had aggravated or accelerated the condition.
As discussed above, Dr. Gordon provided a detailed report and rationalized medical opinion that
appellant did not have an employment-related right knee injury that contributed to the need for
surgery.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not established a right knee condition causally related
to the January 28, 2013 employment injury.

13

See Mary L. Henninger, 52 ECAB 408 (2001).

6

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated September 1, 2015 is affirmed.
Issued: July 6, 2016
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

